Citation Nr: 0112624	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1. Entitlement to an increased (compensable) rating for a 
left knee disorder consisting of other than arthritis, 
limitation of motion or painful motion.

2.  Entitlement to a separate compensable rating for a left 
knee disorder consisting of arthritis, limitation of motion 
and/or painful motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO denied an increased (compensable) rating for the 
veteran's left knee disorder.


REMAND

The veteran's left knee disorder has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 
pertaining to symptomatic removal of semilunar cartilage.  
Following a complete review of the claims folder and 
consideration of the current clinical findings, the Board has 
recharacterized the issues on appeal as set forth on the 
title page of this decision.  First, entitlement to an 
increased (compensable) rating for a left knee disorder 
consisting of symptoms other than arthritis, limitation of 
motion or painful motion, may be evaluated under the 
provisions of Diagnostic Code 5257 pertaining to knee 
impairment.  Second, consideration of whether the veteran is 
entitled to a separate compensable rating for a left knee 
disorder consisting of arthritis, limitation of motion and/or 
painful motion with consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the holding of the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

On VA examination in December 1999, the veteran gave a 
history of left knee injury in service in 1992 with 
subsequent knee surgery in 1993.  She complained of an 
increase in left knee pain which sometimes woke her up in the 
middle of the night.  She described some numbness above the 
patella and reported that her left knee had given way on two 
or three occasions in the previous year.  The veteran 
reported that her pain varied from sharp and shooting to more 
of a dull toothache quality.  She denied having problems with 
working at her desk job, but indicated that she had been 
hampered in her ability to maintain an exercise program 
because of her left knee pain.  She reported a history of 
anti-inflammatory medication and a soft brace, with no 
current treatment.  On examination, the veteran was observed 
to have a normal station and gait.  Range of motion in the 
left knee was reported from 0 to 135 degrees, equal to the 
right knee and painless.  There was no joint effusion, no 
warmth or erythema, and no crepitus with motion.  There was 
slight tenderness just above the patella.  The ligaments were 
noted to be intact and there was no evidence of 
patellofemoral grinding.  X-rays of the veteran's left knee 
showed a mild degree of lateral tilt and shift of the patella 
which were indicated may suggest degenerative joint disease 
at the medial and lateral patellofemoral joint.  No other 
gross abnormality was noted.

In May 2000 correspondence, the veteran complained about the 
December 1999 VA examination and the statements of the VA 
examiner with respect to her questions concerning pain relief 
for her left knee disorder.

In September 2000, the veteran submitted a copy of a magnetic 
resonance image (MRI) of her left knee that was conducted in 
August 2000.  The MRI report noted attenuation in ill-defined 
increased signal intensity in the anterior horn of the 
lateral meniscus with mild surface irregularity along the 
under surface at the junction of the anterior horn and mid 
body, a small knee effusion and no evidence of an 
osteochondral loose body.  It was also indicated that a 
subtle meniscal tear could not be entirely excluded.

The RO has not considered whether the veteran may be entitled 
to a separate rating for arthritis in the left knee.  In 
VAOGCPREC No. 23-97 (July 1, 1997), the General Counsel held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See also VAOGCPREC No. 9-98 (August 1998).

The Board emphasizes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain on undertaking movement, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  In this case, the current clinical findings 
appear to comment on only some of the criteria from DeLuca; 
there is insufficient consideration of entitlement to a 
higher schedular rating under any of the applicable 
Diagnostic Codes with additional consideration of the 
criteria set forth in DeLuca, supra.

Under these circumstances, on remand, the veteran should be 
afforded a complete VA examination to obtain a medical 
opinion as to whether her left knee disorder meets the 
criteria for a compensable rating under Diagnostic Code 5257 
pertaining to knee impairment other than arthritis, 
limitation of motion or painful motion.  In addition, 
consideration should be given to whether the veteran's left 
knee disorder meets the requirements for a separate 
compensable rating based on arthritis with limitation of 
motion and/or painful motion consistent with the above noted 
General Counsel opinions.  The Board notes in this regard 
that the Court has held that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination(s), 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records from both VA and 
private health care provider(s).

Based on the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask her whether she has received any 
treatment for her left knee disorder 
since December 1999, the date of the VA 
examination.  Based on her response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
pertinent treatment records from the 
identified health care provider(s), and 
associate them with the claims folder.  
If the records are not received, the RO 
should inform the veteran and tell him 
that he can procure them.

2.  Thereafter, the veteran should be 
afforded a further VA orthopedic 
examination.  The purpose of the 
examination is to identify the severity 
of the veteran's service-connected left 
knee disorder.  All pertinent clinical 
findings should be reported in detail.  
Following review of the entire claims 
file, to include a copy of this REMAND, 
the VA examiner should (a) conduct range 
of motion studies of the left knee and 
specify the range of flexion and 
extension in degrees; (b) comment as to 
whether there is slight, moderate, or 
severe impairment of the left knee, as 
reflected by any recurrent subluxation 
or lateral instability; (c) indicate 
whether there is x-ray evidence of 
arthritis in the left knee; and (d) 
review pertinent aspects of the 
veteran's medical and employment 
history, and comment on the effects of 
the demonstrated disability in the left 
knee upon the veteran's ordinary 
activity and on how it impairs her 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45, and painful motion under 38 C.F.R. 
§ 4.59 (2000).

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to an increased rating for a left knee 
disorder consisting of other than 
arthritis, limitation of motion and 
painful motion, and entitlement to a 
separate compensable rating for a left 
knee disorder consisting of arthritis, 
limitation of motion and/or painful 
motion, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

4.  If any benefit sought on appeal 
remains denied, both the veteran and her 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
she has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


